Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of October 20, 2006,
by and between Keane, Inc., a Massachusetts corporation with its principal place
of business at 100 City Square, Boston, Massachusetts 02129 (“Keane” or the
“Company”), and Aurora M. Coya (the “Executive”).  Keane and the Executive are
referred to together herein as the “Parties.”

WHEREAS, Keane has offered employment to the Executive in the position of Senior
Vice President, Global Practices, and the Executive has accepted, both Parties
desire to set forth in a written agreement the terms and conditions of the
Executive’s employment by and services to the Company;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Executive agree as follows:


1.               EFFECTIVE DATE. THE EFFECTIVE DATE OF THIS AGREEMENT IS OCTOBER
2, 2006.


2.               EMPLOYMENT PERIOD.  SUBJECT TO THE BENEFITS DESCRIBED IN
SECTION 6, THE COMPANY RETAINS THE RIGHT TO TERMINATE THE EMPLOYMENT OF THE
EXECUTIVE AT ANY TIME, INCLUDING, WITHOUT LIMITATION, WITH OR WITHOUT NOTICE AND
WITH OR WITHOUT CAUSE.


3.               POSITION AND DUTIES.


A.                                       DURING HER EMPLOYMENT WITH KEANE, THE
EXECUTIVE SHALL SERVE AS WITH THE DUTIES AND RESPONSIBILITIES CUSTOMARILY
ASSIGNED TO THE POSITION OF SENIOR VICE PRESIDENT, GLOBAL PRACTICES, AND SUCH
OTHER DUTIES AND RESPONSIBILITIES AS THE BOARD OF DIRECTORS (THE “BOARD”) OR THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL FROM TIME TO TIME ASSIGN TO THE
EXECUTIVE.  THE EXECUTIVE SHALL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY.


B.                                      DURING HER EMPLOYMENT WITH KEANE, AND
EXCLUDING ANY PERIODS OF VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS
ENTITLED, THE EXECUTIVE SHALL DEVOTE HER FULL BUSINESS ATTENTION AND TIME TO THE
BUSINESS AND AFFAIRS OF KEANE AND SHALL USE HER BEST EFFORTS TO CARRY OUT SUCH
RESPONSIBILITIES FAITHFULLY AND EFFICIENTLY, AND IN ACCORDANCE WITH KEANE POLICY
AND PROCEDURES. SUBJECT TO COMPANY APPROVAL WHERE REQUIRED BY APPLICABLE POLICY,
IT SHALL NOT BE CONSIDERED A VIOLATION OF THE FOREGOING FOR THE EXECUTIVE TO (A)
SERVE ON CORPORATE, CIVIC OR CHARITABLE BOARDS OR COMMITTEES, (B) DELIVER
LECTURES, FULFILL SPEAKING ENGAGEMENTS OR TEACH AT EDUCATIONAL INSTITUTIONS AND
(C) MANAGE PERSONAL INVESTMENTS, SO LONG AS SUCH ACTIVITIES DO NOT MATERIALLY
INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S RESPONSIBILITIES AS AN
EMPLOYEE OF KEANE IN ACCORDANCE WITH THIS AGREEMENT.


--------------------------------------------------------------------------------




 


C.                                       THE EXECUTIVE SHALL BE CONSIDERED AN
OFFICER OF THE COMPANY.  AS SUCH, SHE SHALL BE ENTITLED TO INDEMNIFICATION AND
OTHER RELATED PROTECTIONS, AS DESCRIBED IN ARTICLE VI OF THE COMPANY’S RESTATED
ARTICLES OF ORGANIZATION.  THESE PROTECTIONS INCLUDE, BUT ARE NOT LIMITED TO,
COVERAGE UNDER KEANE’S DIRECTORS & OFFICERS LIABILITY INSURANCE POLICY.

 


4.               COMPENSATION AND BENEFITS


A.                                       BASE SALARY. AS COMPENSATION FOR THE
EXECUTIVE’S SERVICES HEREUNDER DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL
PAY TO THE EXECUTIVE AN ANNUAL SALARY (THE “BASE SALARY”) OF NOT LESS THAN
$350,000.


B.                                      ANNUAL BONUS.


(I)                                     FOR EACH FISCAL YEAR, BEGINNING IN
FISCAL YEAR 2007, THE EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL BONUS (THE
“ANNUAL BONUS”).  THE TARGET AMOUNT OF THE ANNUAL BONUS (“BONUS TARGET”) WILL BE
70% OF THE ANNUAL BASE SALARY.  THE ACTUAL AMOUNT OF EACH YEAR’S ANNUAL BONUS
MAY BE LESS THAN THE BONUS TARGET OR UP TO 150% OF THE BONUS TARGET, DEPENDING
UPON CERTAIN PERFORMANCE MEASURES.  THE PRECISE AMOUNT OF THE ANNUAL BONUS SHALL
BE DETERMINED BY THE CHIEF EXECUTIVE OFFICER SUBJECT TO APPROVAL BY THE
COMPENSATION COMMITTEE OF THE BOARD. ANNUAL BONUSES ARE NOT EARNED UNTIL THE
CLOSE OF BUSINESS ON THE LAST BUSINESS DAY OF KEANE’S FISCAL YEAR, ARE BASED ON
FISCAL YEAR PERFORMANCE AND ARE GENERALLY PAID IN MARCH OR APRIL OF THE
FOLLOWING YEAR, SUBJECT TO THE CONDITION PRECEDENT THAT THE EXECUTIVE IS
EMPLOYED ON THE DATE THE ANNUAL BONUS IS PAID.


(II)                                  FOR 2006, THE EXECUTIVE SHALL RECEIVE AN
ANNUAL BONUS, SUBJECT TO THE CONDITION PRECEDENT DESCRIBED IN SECTION 4.B(I), AS
FOLLOWS:


(1)                                  75% OF THE ANNUAL BONUS EARNED UNDER THE
INCENTIVE COMPENSATION PLAN IN EFFECT IMMEDIATELY BEFORE THE EXECUTIVE ACCEPTED
HER NEW POSITION, SUBJECT TO THE TERMS AND CONDITIONS OF THAT PLAN; AND


(2)                                  NO LESS THAN $61,250, WHICH AMOUNT REFLECTS
A GUARANTEED PAYMENT OF THE 2007 BONUS TARGET, PRORATED TO REFLECT THE AMOUNT OF
TIME THE EXECUTIVE IS EMPLOYED BY KEANE AS SENIOR VICE PRESIDENT, GLOBAL
PRACTICES.


C.                                       STOCK.


(I)                                     WITHIN THIRTY (30) DAYS OF THE EFFECTIVE
DATE, THE EXECUTIVE WILL BE AWARDED 50,000 SHARES OF RESTRICTED STOCK, SUBJECT
TO THE TERMS AND CONDITIONS OF THE APPLICABLE STOCK OPTION PLAN AND RESTRICTED
STOCK AGREEMENT (THE “SHARES”).


(II)                                  IN THE EVENT THAT THE EXECUTIVE CEASES TO
BE EMPLOYED BY THE COMPANY FOR ANY REASON OR FOR NO REASON, WITH OR WITHOUT
CAUSE


--------------------------------------------------------------------------------




(the “Employment Termination”), prior to October 3, 2008, the Company shall have
the right and option (the “Purchase Option”) to purchase from the Executive, for
the amount paid by the Executive per share (the “Option Price”), all or a
portion of the Shares as follows:

 


(1)                                  IF THE EMPLOYMENT TERMINATION IS EFFECTIVE
BEFORE OCTOBER 3, 2007, THE COMPANY MAY EXERCISE THE PURCHASE OPTION FOR 100% OF
THE SHARES;


(2)                                  IF THE EMPLOYMENT TERMINATION IS EFFECTIVE
ON OR AFTER OCTOBER 3, 2007, BUT BEFORE OCTOBER 3, 2008, THE COMPANY MAY
EXERCISE THE PURCHASE OPTION FOR 50% OF THE SHARES; AND


(3)                                  THE COMPANY’S PURCHASE OPTION SHALL EXPIRE
ON OCTOBER 3, 2008.


(III)                               NOTWITHSTANDING THE ABOVE SECTION 4.C.II, IF
THE EXECUTIVE IS TERMINATED WITHOUT CAUSE (AS DEFINED IN SECTION 5.A, BELOW)
PRIOR TO OCTOBER 3, 2008, THE COMPANY AGREES TO WAIVE ITS PURCHASE OPTION WITH
RESPECT TO THE SHARES.


(IV)                              NOTWITHSTANDING THE ABOVE SECTION 4.C.II, IF
THE COMPANY IS SUBJECT TO A CHANGE-IN-CONTROL, AS DEFINED IN EXHIBIT A TO THIS
AGREEMENT, THE COMPANY AGREES TO WAIVE ITS PURCHASE OPTION WITH RESPECT TO 50%
OF THE THEN-UNVESTED PORTION OF THE SHARES.


D.                                      BENEFITS. DURING HER EMPLOYMENT WITH
KEANE, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE EMPLOYEE BENEFITS (INCLUDING
WITHOUT LIMITATION MEDICAL, LIFE INSURANCE AND OTHER WELFARE BENEFITS AND
BENEFITS UNDER RETIREMENT AND SAVINGS PLANS), COMPANY-PROVIDED PARKING AND PAID
VACATION, IN EACH CASE TO THE SAME EXTENT AS, AND ON THE SAME TERMS AND
CONDITIONS AS, OTHER SIMILARLY SITUATED SENIOR EXECUTIVES OF THE COMPANY FROM
TIME TO TIME.


E.                                       EXPENSES. THE EXECUTIVE SHALL BE
ENTITLED TO RECEIVE PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY
THE EXECUTIVE DURING HER EMPLOYMENT WITH KEANE IN CARRYING OUT HER DUTIES UNDER
THIS AGREEMENT, PROVIDED THAT THE EXECUTIVE COMPLIES WITH THE POLICIES,
PRACTICES AND PROCEDURES OF THE COMPANY FOR SUBMISSION OF EXPENSE REPORTS,
RECEIPTS, OR SIMILAR DOCUMENTATION OF SUCH EXPENSES.


5.               EMPLOYMENT TERMINATION.  THE EXECUTIVE’S EMPLOYMENT PURSUANT TO
THIS AGREEMENT MAY BE TERMINATED AS FOLLOWS:


A.                                       FOR CAUSE.  AT THE ELECTION OF KEANE,
FOR “CAUSE”, IMMEDIATELY UPON WRITTEN NOTICE BY KEANE TO THE EXECUTIVE.  FOR THE
PURPOSES OF THIS AGREEMENT, “CAUSE” FOR TERMINATION SHALL MEAN AND SHALL BE
LIMITED TO:


--------------------------------------------------------------------------------





(I)                                     WRONGFUL MISAPPROPRIATION OF THE FUNDS
OR PROPERTY OF THE COMPANY;


(II)                                  USE OF ALCOHOL OR ILLEGAL DRUGS
INTERFERING WITH THE PERFORMANCE OF THE EXECUTIVE’S OBLIGATIONS, CONTINUING
AFTER WRITTEN WARNING OF SUCH ACTIONS;


(III)                               COMMISSION OF A FELONY, OR OF ANY CRIME
INVOLVING MORAL TURPITUDE, DISHONESTY, THEFT OR UNETHICAL CONDUCT;


(IV)                              COMMISSION OF ANY WILLFUL, INTENTIONAL OR
GROSSLY NEGLIGENT ACT WHICH WOULD REASONABLY BE EXPECTED TO MATERIALLY INJURE
THE REPUTATION, BUSINESS OR BUSINESS RELATIONSHIPS OF THE COMPANY OR WHICH WOULD
BRING THE EXECUTIVE OR THE COMPANY INTO DISREPUTE, OR THE WILLFUL COMMISSION OF
ANY ACT WHICH IS A BREACH OF THE EXECUTIVE’S FIDUCIARY DUTIES TO THE COMPANY;


(V)                                 THE DELIBERATE OR WILLFUL FAILURE BY THE
EXECUTIVE (OTHER THAN BY REASON OF THE EXECUTIVE’S PHYSICAL OR MENTAL ILLNESS,
INCAPACITY OR DISABILITY) TO SUBSTANTIALLY PERFORM HER DUTIES WITH THE COMPANY
AND THE CONTINUATION OF SUCH FAILURE FOR A PERIOD OF 30 DAYS AFTER DELIVERY BY
THE COMPANY TO THE EXECUTIVE OF NOTICE SPECIFYING THE SCOPE AND NATURE OF SUCH
FAILURE AND THE COMPANY’S INTENTION TO TERMINATE THE EXECUTIVE FOR CAUSE;


(VI)                              COMMISSION OF ANY ACT WHICH CONSTITUTES A
MATERIAL BREACH OF THE POLICIES OF THE COMPANY, INCLUDING BUT NOT LIMITED TO THE
DISCLOSURE OF ANY CONFIDENTIAL INFORMATION OR TRADE SECRETS PERTAINING TO THE
COMPANY OR ANY OF ITS CLIENTS; OR


(VII)                           COMMISSION OF ANY DISHONEST ACT OR THE MAKING OF
ANY DISHONEST OR INTENTIONALLY MISLEADING STATEMENT RELATING TO THE BUSINESS OF
THE COMPANY.


B.                                      FOLLOWING A CHANGE-IN-CONTROL.  AT THE
ELECTION OF KEANE, WITHOUT CAUSE OR AT THE ELECTION OF THE EXECUTIVE, FOR “GOOD
REASON,” FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN EXHIBIT A TO THIS
AGREEMENT).   FOR PURPOSES OF THIS AGREEMENT, GOOD REASON SHALL MEAN AND BE
LIMITED TO:


(I)                                     THE EXECUTIVE’S TITLE, DUTIES, STATUS,
REPORTING RELATIONSHIP, AUTHORITY OR RESPONSIBILITIES HAVE BEEN MATERIALLY AND
ADVERSELY AFFECTED; OR


(II)                                  THE EXECUTIVE’S COMPENSATION, INCLUDING
BASE SALARY AND BONUS TARGET, HAS BEEN REDUCED BY 10% OR GREATER; OR


(III)                               IF THE EXECUTIVE’S PRINCIPAL PLACE OF
EMPLOYMENT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL IS RELOCATED TO A LOCATION
MORE THAN 25 MILES FROM SUCH PLACE OF EMPLOYMENT.


--------------------------------------------------------------------------------





C.                                       IN THE EVENT OF DEATH OR DISABILITY. 
AS USED IN THIS AGREEMENT, THE TERM “DISABILITY” SHALL MEAN THE INABILITY OF THE
EXECUTIVE, DUE TO A PHYSICAL OR MENTAL DISABILITY, FOR A PERIOD OF 180 DAYS,
WHETHER OR NOT CONSECUTIVE, DURING ANY 360-DAY PERIOD TO PERFORM THE SERVICES
CONTEMPLATED UNDER THIS AGREEMENT.  A DETERMINATION OF DISABILITY SHALL BE MADE
BY A PHYSICIAN SATISFACTORY TO BOTH THE EXECUTIVE AND KEANE, PROVIDED THAT IF
THE EXECUTIVE AND KEANE DO NOT AGREE ON A PHYSICIAN, THE EXECUTIVE AND KEANE
SHALL EACH SELECT A PHYSICIAN AND THESE TWO TOGETHER SHALL SELECT A THIRD
PHYSICIAN, WHOSE DETERMINATION AS TO DISABILITY SHALL BE BINDING ON ALL PARTIES;


D.                                      AT THE ELECTION OF KEANE WITHOUT CAUSE,
UPON NOT LESS THAN 90 DAYS’ PRIOR WRITTEN NOTICE OF TERMINATION; OR


E.                                       AT THE ELECTION OF THE EXECUTIVE UPON
NOT LESS THAN 90 DAYS’ PRIOR WRITTEN NOTICE OF TERMINATION.


6.               EFFECT OF EMPLOYMENT TERMINATION


A.                                       FOR CAUSE.  IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY KEANE FOR CAUSE PURSUANT TO SECTION 5.A, KEANE SHALL
PAY TO THE EXECUTIVE THE COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HER
THROUGH THE LAST DAY OF HER ACTUAL EMPLOYMENT BY KEANE.


B.                                      FOLLOWING A CHANGE IN CONTROL.  IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE, AS DEFINED IN
SECTION 5.A, OR BY THE EXECUTIVE FOR GOOD REASON, AS DEFINED IN SECTION 5.B,
WITHIN ONE YEAR FOLLOWING A CHANGE IN CONTROL (THE EFFECTIVE DATE OF ANY SUCH
TERMINATION BEING HEREINAFTER REFERRED TO AS THE “CIC TERMINATION DATE”), THE
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS (AND NO OTHERS):


(I)                                     FOR A PERIOD OF TWELVE (12) MONTHS
FOLLOWING THE CIC TERMINATION DATE (THE “SALARY CONTINUATION PERIOD”), THE
COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY AND TARGETED ANNUAL
BONUS (MONTHLY ON A PRO RATA BASIS), BOTH AT THE RATE IN EFFECT IMMEDIATELY
BEFORE THE CIC TERMINATION DATE, EXCEPT THAT IN THE CASE OF A TERMINATION BY THE
EXECUTIVE FOR GOOD REASON, DISREGARDING ANY REDUCTION THEREOF THAT WAS THE BASIS
FOR SUCH TERMINATION.


(II)                                  THE CIC TERMINATION DATE SHALL BE TREATED
AS A QUALIFYING EVENT UNDER THE CONSOLIDATED OMNIBUS RECONCILIATION ACT OF 1985
(“COBRA”).   UNDER COBRA, IF THE EXECUTIVE IS COVERED BY THE GROUP MEDICAL
AND/OR DENTAL PLAN OFFERED BY KEANE, THE EXECUTIVE AND HER SPOUSE AND DEPENDENTS
ARE ENTITLED TO ELECT A TEMPORARY EXTENSION OF HEALTH AND/OR DENTAL COVERAGE AT
GROUP RATES IN CERTAIN INSTANCES WHERE COVERAGE UNDER THE PLAN WOULD OTHERWISE
END (“CONTINUATION COVERAGE”).  IF THE EXECUTIVE ELECTS CONTINUATION COVERAGE
UNDER COBRA, DURING THE PERIOD OF SUCH CONTINUATION COVERAGE, THE EXECUTIVE WILL
BE RESPONSIBLE FOR ANY


--------------------------------------------------------------------------------




contribution required from active employees of the Company under the applicable
group medical and/or dental plan.

 


(III)                               DURING THE SALARY CONTINUATION PERIOD, THE
EXECUTIVE SHALL BE ENTITLED TO CONTINUE PARTICIPATION IN THE EXECUTIVE FINANCIAL
PLANNING BENEFIT IN EFFECT AS OF THE CIC TERMINATION DATE.

The Executive shall give the Company Notice of termination specifying which of
the foregoing provisions is applicable and the factual basis therefor, and if
the Company fails to remedy such material failure, the Executive’s last day of
actual employment with Keane shall be the 30th business day after such Notice is
given or such other date as the Company and the Executive shall agree.


C.                                       IN THE EVENT OF DEATH OR DISABILITY. 
IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY DEATH OR BECAUSE OF DISABILITY
PURSUANT TO SECTION 5.C, KEANE SHALL PAY TO THE ESTATE OF THE EXECUTIVE OR TO
THE EXECUTIVE, AS THE CASE MAY BE, THE COMPENSATION WHICH WOULD OTHERWISE BE
PAYABLE TO THE EXECUTIVE UP TO THE END OF THE MONTH IN WHICH THE TERMINATION OF
HER EMPLOYMENT BECAUSE OF DEATH OR DISABILITY OCCURS.


D.                                      AT THE ELECTION OF KEANE WITHOUT CAUSE. 
IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY KEANE WITHOUT CAUSE (AS DEFINED
IN SECTION 5.A) PURSUANT TO SECTION 5.D:


(I)                                     KEANE SHALL CONTINUE TO PAY THE
EXECUTIVE HER BASE SALARY, FOR TWELVE (12) MONTHS, PLUS ANY PORTION OF THE
90-DAY NOTICE PERIOD DESCRIBED IN SECTION 5.D THAT IS NOT PROVIDED TO THE
EXECUTIVE; AND


(II)                                  THE LAST DAY OF THE EXECUTIVE’S ACTUAL
EMPLOYMENT WITH KEANE SHALL BE TREATED AS A QUALIFYING EVENT UNDER THE
CONSOLIDATED OMNIBUS RECONCILIATION ACT OF 1985 (“COBRA”), AND THE EXECUTIVE
WILL RECEIVE COBRA INFORMATION UNDER SEPARATE COVER.  IF THE EXECUTIVE ELECTS
CONTINUATION COVERAGE UNDER COBRA, DURING THE PERIOD THE EXECUTIVE IS RECEIVING
BASE SALARY CONTINUATION PAYMENTS UNDER THIS SECTION 6, SHE WILL BE RESPONSIBLE
FOR ANY CONTRIBUTION REQUIRED FROM ACTIVE EMPLOYEES OF THE COMPANY UNDER SAID
HEALTH INSURANCE PROGRAM.


E.                                       RECEIPT OF SEVERANCE BENEFITS IS
CONDITIONED ON EXECUTIVE’S EXECUTION AND DELIVERY OF A SEPARATION AGREEMENT
INCLUDING A GENERAL RELEASE OF CLAIMS, IN A FORM ACCEPTABLE TO THE COMPANY, AND
ON EXECUTIVE’S STRICT COMPLIANCE WITH THE PROVISIONS OF ANY AGREEMENT BETWEEN
THE EXECUTIVE AND KEANE PERTAINING TO TRADE SECRETS, CONFIDENTIAL INFORMATION,
WORKS MADE FOR HIRE AND INVENTIONS, COMPETITION, SOLICITATION, HIRING, AND THE
RETURN OF COMPANY PROPERTY.


--------------------------------------------------------------------------------





F.                                         AT THE ELECTION OF THE EXECUTIVE.  IF
THE EXECUTIVE ELECTS TO TERMINATE HER EMPLOYMENT OTHER THAN FOR GOOD REASON
FOLLOWING A CHANGE IN CONTROL, IN ACCORDANCE WITH SECTION 5.E, KEANE SHALL PAY
TO THE EXECUTIVE THE COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HER THROUGH
THE LAST DAY OF HIS ACTUAL EMPLOYMENT BY KEANE.


7.               LIMITATIONS ON PAYMENT OF BENEFITS.


A.                                       NEITHER THE EXECUTIVE NOR KEANE SHALL
HAVE THE RIGHT TO ACCELERATE OR TO DEFER THE DELIVERY OF THE PAYMENTS TO BE MADE
UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT IF THE EXECUTIVE IS A “SPECIFIED
EMPLOYEE” AS DEFINED IN SECTION 409A(A)(2)(B)(I) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), AND ANY OF THE PAYMENTS TO BE MADE TO THE
EXECUTIVE UNDER THIS AGREEMENT CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION”
WITHIN THE MEANING OF SECTION 409A OF THE CODE, THEN THE COMMENCEMENT OF THE
DELIVERY OF ANY SUCH PAYMENTS WILL BE DELAYED TO THE DATE THAT IS SIX MONTHS
AFTER THE LAST DAY OF THE EXECUTIVE’S ACTUAL EMPLOYMENT WITH KEANE.


B.                                      GROSS-UP PAYMENT.


(I)                                     ANYTHING IN THIS OR ANY OTHER AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT AN EXECUTIVE BECOMES ENTITLED TO
ANY BENEFITS OR PAYMENTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT, PLAN
OR ARRANGEMENT TO WHICH THE COMPANY AND THE EXECUTIVE ARE PARTIES, INCLUDING ANY
NON-CASH BENEFIT OR DEFERRED PAYMENT OR BENEFIT (THE “TOTAL BENEFITS”), WHICH
WILL BE SUBJECT TO A TAX IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE TAX”)
DUE TO CLASSIFICATION AS AN EXCESS PARACHUTE PAYMENT IN ACCORDANCE WITH SECTION
280G OF THE CODE, THE COMPANY SHALL PAY TO HER AN ADDITIONAL AMOUNT (THE
“GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY HIM, AFTER REDUCTION OF
ANY EXCISE TAX ON THE TOTAL BENEFITS AND ANY FEDERAL, STATE AND LOCAL INCOME
TAX, EXCISE TAX AND FICA AND MEDICARE WITHHOLDING TAXES UPON THE PAYMENT
PROVIDED FOR BY THIS SECTION, SHALL BE EQUAL TO THE TOTAL BENEFITS.  FOR
PURPOSES OF THIS GROSS-UP PAYMENT, THE AMOUNT OF THE EXCISE TAX (IF ANY) IMPOSED
ON ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENT OR BENEFIT SHALL BE REASONABLY
DETERMINED BY THE COMPANY, AFTER CONSULTATION WITH ITS LEGAL AND TAX ADVISORS.


(II)                                  FOR PURPOSES OF DETERMINING THE AMOUNT OF
THE GROSS-UP PAYMENT, AN EXECUTIVE SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES
AT THE HIGHEST MARGINAL RATE OF FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN
WHICH THE GROSS-UP PAYMENT IS TO BE MADE AND STATE AND LOCAL INCOME TAXES AT THE
HIGHEST MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF HER RESIDENCE ON
THE TERMINATION DATE, NET OF THE REDUCTION IN FEDERAL INCOME TAXES WHICH COULD
BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES (CALCULATED BY ASSUMING
THAT ANY REDUCTION UNDER SECTION 68 OF THE CODE IN THE AMOUNT OF ITEMIZED
DEDUCTIONS ALLOWABLE TO


--------------------------------------------------------------------------------




her applies first to reduce the amount of such state and local income taxes that
would otherwise be deductible by her).

 


(III)                               IN THE EVENT THAT THE EXCISE TAX IS
SUBSEQUENTLY DETERMINED TO BE LESS THAN THE AMOUNT TAKEN INTO ACCOUNT FOR
PURPOSES OF CALCULATING THE GROSS-UP PAYMENT, THE EXECUTIVE SHALL PROMPTLY REPAY
TO THE COMPANY THE PORTION OF THE GROSS-UP PAYMENT ATTRIBUTABLE TO SUCH
REDUCTION (PLUS THAT PORTION OF THE GROSS-UP PAYMENT ATTRIBUTABLE TO THE EXCISE
TAX, FEDERAL, STATE AND LOCAL INCOME TAXES AND FICA AND MEDICARE WITHHOLDING
TAXES IMPOSED ON THE PORTION OF THE GROSS-UP PAYMENT BEING REPAID BY HER TO THE
EXTENT THAT SUCH REPAYMENT RESULTS IN A REDUCTION IN EXCISE TAX, FICA AND
MEDICARE WITHHOLDING TAXES AND/OR FEDERAL, STATE OR LOCAL INCOME TAXES) PLUS
INTEREST ON THE AMOUNT OF SUCH REPAYMENT AT THE RATE PROVIDED IN SECTION
1274(B)(2)(B) OF THE CODE.


(IV)                              IN THE EVENT THAT THE EXCISE TAX IS DETERMINED
TO EXCEED THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER, THE COMPANY SHALL MAKE AN
ADDITIONAL GROSS-UP PAYMENT TO HIM IN RESPECT OF SUCH EXCESS (PLUS ANY INTEREST,
PENALTIES OR ADDITIONS PAYABLE BY HER WITH RESPECT TO SUCH EXCESS) AT THE TIME
THAT THE AMOUNT OF SUCH EXCESS IS FINALLY DETERMINED.


(V)                                 THE GROSS UP PAYMENT SHALL BE MADE WITHIN
TWO AND A HALF MONTHS AFTER THE LAST DAY OF THE EXECUTIVE’S ACTUAL EMPLOYMENT
WITH KEANE; PROVIDED, HOWEVER, THAT IF THE EXECUTIVE IS A “SPECIFIED EMPLOYEE”
AS DEFINED IN SECTION 409A(A)(2)(B)(I) OF CODE AND ANY OF THE PAYMENTS TO BE
MADE TO THE EXECUTIVE UNDER THIS SECTION 4 CONSTITUTE “NONQUALIFIED DEFERRED
COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE CODE, THEN THE
COMMENCEMENT OF THE DELIVERY OF ANY SUCH PAYMENTS WILL BE DELAYED BY SIX MONTHS.


(VI)                              THE INTENT OF THIS SECTION 7.B IS TO MAKE THE
EXECUTIVE WHOLE, TO THE EXTENT ALLOWED UNDER APPLICABLE LAWS AND REGULATIONS,
SUCH THAT SHE IS NOT DETRIMENTALLY IMPACTED BY THE IMPOSITION OF A TAX OVER AND
ABOVE THE MARGINAL RATE APPLICABLE TO HER KEANE-RELATED EARNINGS AS A RESULT OF
A CHANGE IN CONTROL.


8.               OBLIGATIONS AND RESTRICTIVE COVENANTS.


ALL OBLIGATIONS AND RESTRICTIVE COVENANTS AS SET FORTH IN ANY EXISTING OR FUTURE
EMPLOYMENT AGREEMENTS, STOCK OPTION AGREEMENTS, CODES OF CONDUCT, OR THE LIKE,
SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO, PROVISIONS AND/OR RESTRICTIONS RELATING TO TRADE SECRETS,
CONFIDENTIAL INFORMATION, WORKS MADE FOR HIRE AND INVENTIONS, COMPETITION,
SOLICITATION, HIRING, COMPANY PROPERTY, ET CETERA, EXCEPT THAT ANY AND ALL SUCH
OBLIGATIONS AND RESTRICTIVE COVENANTS SHALL REMAIN IN FULL FORCE AND EFFECT FOR
THE ENTIRE SALARY CONTINUATION PERIOD NOTWITHSTANDING ANY SHORTER PERIOD SET
FORTH THEREIN.


--------------------------------------------------------------------------------





9.               NOTICES.


A.                                       EACH NOTICE, DEMAND, CONSENT OR
COMMUNICATION (HEREINAFTER “NOTICE”) WHICH IS OR MAY BE REQUIRED TO BE GIVEN BY
ANY PARTY TO THE OTHER PARTY IN CONNECTION WITH THIS AGREEMENT SHALL BE IN
WRITING AND GIVEN BY FACSIMILE, PERSONAL DELIVERY, RECEIPTED DELIVERY SERVICES,
OR BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, PREPAID AND PROPERLY ADDRESSED
TO THE OTHER PARTY AS SHOWN BELOW.


B.                                      NOTICES SHALL BE EFFECTIVE ON THE DATE
SENT VIA FACSIMILE, THE DATE DELIVERED PERSONALLY OR BY RECEIPTED DELIVERY
SERVICE, OR THREE (3) DAYS AFTER THE DATE MAILED:


(I)                                     TO THE COMPANY:

Legal Department Attn: Corporate Counsel Keane, Inc. 100 City Square
Charlestown, MA  02129


(II)                                TO THE EXECUTIVE:

At the residence address most recently filed with the Company.


10.         SUCCESSION AND ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES NAMED HEREIN AND THEIR RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS.  NO PARTY MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF ITS
RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN APPROVAL OF
THE OTHER PARTY; PROVIDED, THAT KEANE MAY ASSIGN ITS RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER TO: (A) A SUBSIDIARY, SUBDIVISION OR AFFILIATE, PROVIDED
THAT KEANE SHALL REMAIN RESPONSIBLE TO THE EXECUTIVE FOR SUCH OBLIGATIONS IN THE
EVENT THEY ARE NOT MET BY SUCH ASSIGNEE; OR (B) TO A PERSON, CORPORATION,
ORGANIZATION OR OTHER ENTITY THAT ACQUIRES (WHETHER BY STOCK PURCHASE OR MERGER
OR OTHERWISE) ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF KEANE.


11.         MISCELLANEOUS.


A.                                       THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY KEANE AND THE EXECUTIVE. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TO THE EXTENT THAT THE
EXECUTIVE OR KEANE REASONABLY BELIEVE THAT SECTION 409A OF THE CODE WILL RESULT
IN ADVERSE TAX CONSEQUENCES TO THE EXECUTIVE AS A RESULT OF THIS AGREEMENT, THEN
THE EXECUTIVE AND KEANE SHALL RENEGOTIATE THIS AGREEMENT IN GOOD FAITH IN ORDER
TO MINIMIZE OR ELIMINATE SUCH TAX CONSEQUENCES AND RETAIN THE BASIC AFTER-TAX
ECONOMICS OF THIS AGREEMENT FOR THE EXECUTIVE TO THE EXTENT POSSIBLE.


B.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAWS OF CONFLICTS)
OF THE COMMONWEALTH OF MASSACHUSETTS.


C.                                       EXCEPT IN THE CASE OF SECTION 10,
ABOVE, THE TERM “KEANE” OR THE “COMPANY” SHALL INCLUDE KEANE, INC. AND ANY OF
ITS SUBSIDIARIES,


--------------------------------------------------------------------------------




subdivisions and affiliates.  The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

 


D.                                      THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT BOTH OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


E.                                       THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AGREEMENT. IF ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH
PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN
VALID AND ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST
EXTENT CONSISTENT WITH LAW.


F.                                         THE EXECUTIVE’S OR THE COMPANY’S
FAILURE TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY
RIGHT UNDER, THIS AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION
OR RIGHT OR OF ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT.


G.                                      KEANE SHALL HAVE THE RIGHT TO WITHHOLD
ALL APPLICABLE INCOME AND EMPLOYMENT TAXES DUE WITH RESPECT TO ANY PAYMENT MADE
TO THE EXECUTIVE UNDER THIS AGREEMENT.

Executed this 19th day of October, 2006.

 

By:

 

 

 

  /s/ Aurora M. Coya

 

 

  Aurora M. Coya

 

 

 

 

 

Keane, Inc.

 

 

 

 

 

By:

/s/ Russell J. Campanello

 

 

 

 

  Russell J. Campanello, Sr. Vice President,

 

 Human Resources

 


--------------------------------------------------------------------------------